     Case 2:16-cr-00292-JGB Document 164-1 Filed 03/16/21 Page 1 of 2 Page ID #:715



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     MELANIE SARTORIS (California Bar No. 217560)
4    Assistant United States Attorney
     Deputy Chief, General Crimes Section
5         312 North Spring Street
          Suite 1200
6         Los Angeles, California 90012
          Telephone: (213) 894-5615
7         Facsimile: (213) 894-0141
          E-mail:    melanie.sartoris@usdoj.gov
8

9    Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10

11                            UNITED STATES DISTRICT COURT
12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13   UNITED STATES OF AMERICA,                 No. ED CR 16-292-JGB-1

14              Plaintiff,                     [PROPOSED] ORDER

15                    v.

16   MARIYA CHERNYKH, et al.,
     -1) MARIYA CHERNYKH
17
                Defendants.
18
19
            For the reasons contained in the parties’ stipulation it is
20
     hereby ORDERED that the sentencing hearing for defendant MARIYA
21
     CHERNYKH is continued to May 17, 2021 at 2:00 p.m.
22
            IT IS SO ORDERED.
23

24

25
     DATE                                     HONORABLE JESUS G. BERNAL
26                                            UNITED STATES DISTRICT JUDGE

27

28
     Case 2:16-cr-00292-JGB Document 164-1 Filed 03/16/21 Page 2 of 2 Page ID #:716



1    Presented by:

2     /s/ Melanie Sartoris
     MELANIE SARTORIS
3    Assistant United States Attorney
4

5

6

7

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                        2
